Title: To James Madison from Phillip De Peyster, 18 August 1806
From: De Peyster, Phillip
To: Madison, James



Sir
Curacao 18th August 1806

Last Evening an Open boat came in, express, with a Letter from the Commandant of Coro dated the 14th August 1806.  I have been favourd with the following Extract from it.
"Miranda has at last Evacuated Coro and Lavera & retird with his shipping.  On the 11th Inst a Skirmish took Place while his People were making water at Rio Negro in which he lost 20 Killed, 17 wounded & some dispersed in the Country."  The force opposed to him is said to have been 150 Regulars 50 Horse, & a Body of Indians, how many I have not heard.  Report says he had with him 14 Armed Vessells, and that he is protected by H. B. M. Ship Lilly.  ’Tis generally supposed that he has gone to Aruba.  With much respect Your humble servant

Ph De Peyster

